Case 2:18-cv-05724-PSG-FFM Document 48-5 Filed 01/07/19 Page 1 of 1 Page ID #:698



     1   Phyllis Kupferstein, Esq. [SBN 108595]
     2   pk@kupfersteinmanuel.com
         Cynthia L. Zedalis, Esq. [SBN 118447]
     3   cz@kupfersteinmanuel.com
     4   Kupferstein Manuel LLP
         865 South Figueroa Street
     5   Suite 3338
     6   Los Angeles, California 90017
         Telephone: (213) 988-7531
     7   Facsimile: (213) 988-7532
     8
         Attorneys for Defendant Harvey Weinstein
     9
                                UNITED STATES DISTRICT COURT
    10
                              CENTRAL DISTRICT OF CALIFORNIA
    11

    12   ASHLEY JUDD, an individual,              CASE NO.: 2:18-cv-5724 PSG (FFMx)
    13                               Plaintiff,   [PROPOSED] ORDER GRANTING
                        v.                        DEFENDANT HARVEY
    14                                            WEINSTEIN’S MOTION TO STAY
         HARVEY WEINSTEIN, an
    15   individual,                              Date: March 4, 2019
                                                  Time: 1:30 p.m.
    16                               Defendant.   Courtroom: 6A
    17

    18

    19         The Motion of Defendant Harvey Weinstein to Stay this proceeding, having
    20   been heard on March 4, 2019, and the Court having considered the arguments and
    21   papers in support of and in opposition to said motion, and good cause appearing
    22   therefor,
    23         IT IS HEREBY ORDERED that Defendant Harvey Weinstein’s Motion to
    24   Stay is granted in all respects.
    25

    26   Dated: March ___, 2019                      _____________________________
                                                     The Hon. Philip S. Gutierrez
    27                                               United States District Judge
    28

                                                -1-
                     ORDER GRANTING DEFENDANT HARVEY WEINSTEIN’S MOTION TO STAY
